173 F.3d 914
UNITED STATES of Americav.UNIVERSAL REHABILITATION SERVICES (PA), INC., Appellant.Richard J. Lukesh, Appellant.
Nos. 97-1412, 97-1414, 97-1468.
United States Court of Appeals,Third Circuit.
May 4, 1999.

Present:  BECKER, Chief Judge, SLOVITER, MANSMANN, GREENBERG, SCIRICA, NYGAARD, ALITO, ROTH, MCKEE, and RENDELL, Circuit Judges.
Prior report:  167 F.3d 172
ORDER
BECKER, Chief Judge.

It is hereby ORDERED that

1
1. The motion to vacate the Order granting rehearing en banc is denied;


2
2. The motion for leave to file a response to Government's Petition for Rehearing is denied;  and


3
3. The case number 97-1468 is hereby removed from the Order dated April 15, 1999 granting Rehearing En Banc.


4
The parties shall file supplemental memoranda in which they set forth what factors should be considered by the District Court in ruling on the admissibility of a testifying co-conspirator's guilty plea;  what Third Circuit cases set forth these factors as a consideration;  and how these factors apply to the facts of the case before us.  Appellant shall file a memorandum within 3 weeks and the Government shall have 2 weeks to reply.